Exhibit 10.1

 



 

FOURTH AMENDMENT TO SECOND AMENDED
AND RESTATED LOAN AGREEMENT

 

This is a Fourth Amendment to Second Amended and Restated Loan Agreement (this
“Fourth Amendment”) dated as of the 31st day of December, 2014, between VNB New
York, LLC, a New York limited liability company, successor by merger to VNB New
York Corp., a New York corporation (“VNB”), having an office at One Penn Plaza,
Suite 2915, New York, New York 10019, Bank Leumi USA, a New York banking
corporation (“Leumi”), having an office at 579 Fifth Avenue, New York, New York
10017, Israel Discount Bank of New York, a New York banking corporation (“IDB”),
having an office at 511 Fifth Avenue, New York, New York 10017, Manufacturers
and Traders Trust Company, a New York banking corporation (“M&T”), having an
office at 350 Park Avenue, New York, New York 10017 and One Liberty Properties,
Inc., a Maryland corporation, having its principal place of business at 60
Cutter Mill Road, Suite 303, Great Neck, New York 11021 (the “Borrower”).
Capitalized terms not otherwise defined in this Fourth Amendment shall have the
meanings ascribed to them in the Loan Agreement (as defined below).

 

WHEREAS, Lender and Borrower entered into a certain Second Amended and Restated
Loan Agreement made as of the 31st day of March, 2010, as amended by that First
Amendment to Second Amended and Restated Loan Agreement dated as of January 6,
2011, by and between Lender and Borrower, as further amended by that certain
Second Amendment to Second Amended and Restated Loan Agreement dated as of
August 5, 2011, by and between Lender and Borrower, as further amended by that
Third Amendment to Second Amended and Restated Loan Agreement dated as of July
31, 2012, by and between Lender and Borrower (collectively, as the same may be
further amended from time to time, the “Loan Agreement”);

 

WHEREAS, Lender and Borrower wish to supplement and amend the terms of the Loan
Agreement as more particularly set forth herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the following definitions in their
entirety: “Collateral Mortgage”, “Collateral Mortgage Properties”, “Collateral
Mortgage Value”, “Limited Guaranty”, “Limited Guarantor”, and “Subordinate
Collateral Mortgage”. In addition, any and all Limited Guaranties, Collateral
Mortgages and/or Subordinate Collateral Mortgages previously delivered to Lender
are hereby declared null and void and of no force or effect, and shall be marked
“canceled” and returned to Borrower promptly after the date hereof.

 

2.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the first paragraph of the definition of
the term “Adjusted LIBOR Rate” in its entirety and replacing it with the
following:

 

“Adjusted LIBOR Rate” means for any LIBOR Interest Period applicable to any
LIBOR Rate Loan, the rate per annum for deposits fixed by the ICE Benchmark
Administration in the London interbank market, for a period of time comparable
to such LIBOR Interest Period, in U.S. Dollars as it appears on the Dow Jones
Telerate Service page 3750 (or such other pages as may replace page 3750 on that
service or such other recognized quoting service or commonly available source
generally utilized by Lender for similar commercial borrowers from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) as of 11:00 a.m. London time on the day
that is two (2) Business Days prior to the beginning of such LIBOR Interest
Period; provided, however, if the rate described above does not so appear on any
applicable interest determination date, the Adjusted LIBOR Rate shall be the
rate for deposits in dollars for a period substantially equal to the interest
period on the Reuters Page LIBO (or such other page as may replace the LIBO Page
on that service for the purpose of displaying such rates) as of 11:00 a.m.
(London time) on the day that is two (2) Business Days prior to the beginning of
such LIBOR Interest Period.

 



 

 

 

3.            The definition of the term “Affiliate” in Section 1.01 of the Loan
Agreement is hereby amended by deleting the last sentence thereof.

 

4.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Applicable
Margin” in its entirety and replacing it with the following:

 

“Applicable Margin” means, with respect to each calendar quarter, the following
percentage points, (a) determined in accordance with the following table from
information provided to Lender in the compliance certificate delivered for such
calendar quarter on the Compliance Certificate Delivery Date applicable to such
calendar quarter and (b) reset for such calendar quarter on the Applicable
Margin Reset Date applicable to such calendar quarter; provided, however, that
notwithstanding the foregoing, in the event Borrower is required to deliver a
new compliance certificate for such calendar quarter in accordance with the
terms of Section 5.01(b)(vi)(B)(2), then (i) the Applicable Margin for such
calendar quarter shall be (A) re-calculated as of the delivery date of such new
compliance certificate and (B) deemed effective retroactive as of the Applicable
Margin Reset Date applicable to such calendar quarter and (ii) (x) Borrower
shall promptly pay to Lender any interest owed to Lender as a result of such
recalculation of the Applicable Margin or (y) Lender shall credit Borrower for
any over-payment of interest as a result of such recalculation of the Applicable
Margin, as applicable:

 

Ratio of Total Debt to Total Value
(expressed as a percentage) Applicable Margin Greater than 65% 3.00% Equal to or
less than 65%, but greater than 60% 2.75% Equal to or less than 60%, but greater
than 55% 2.50% Equal to or less than 55%, but greater than 50% 2.00% Equal to or
less than 50% 1.75%

 



2

 

 

5.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by adding the following new defined term in the
appropriate alphabetical order:

 

“Applicable Margin Reset Date” shall mean, with respect to each calendar
quarter, the first Business Day of the month immediately following the month in
which the Compliance Certificate Delivery Date applicable to such calendar
quarter occurs.

 

6.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Borrowing
Base” in its entirety and replacing it with the following:

 

“Borrowing Base” means as of any date of determination, an amount equal to 65%
of the Total Unsecured Value.

 

7.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Collateral”
in its entirety and replacing it with the following:

 

“Collateral” means all property which is subject or is to be subject to the
security interest, mortgage, deed of trust or mortgage deed or pledge granted by
the Pledge Agreement(s).

 

8.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Consolidated
EBITDA” in its entirety and replacing it with the following:

 

“Consolidated EBITDA” means the Consolidated Net Income (or Deficit) of the
Borrower and its Subsidiaries for any period, plus acquisition costs,
depreciation, property impairment charges not to exceed $7,500,000 (measured
quarterly for the prior 12 month period) and after all expenses and other proper
charges but before payment or provision for any income taxes or interest expense
for such period, to the extent such items were deducted from gross income to
calculate Consolidated Net Income, as determined in accordance with GAAP.

 

9.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by adding the following new defined term in the
appropriate alphabetical order:

 

“Compliance Certificate Delivery Date” shall have the meaning set forth in
Section 5.01(b)(vi) hereof.

 



3

 

 

10.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Floating
Rate” in its entirety and replacing it with the following:

 

“Floating Rate” means a rate of interest equal to the Prime Rate plus the
Applicable Margin.

 

11.            The definition of the term “Investment” in Section 1.01 of the
Loan Agreement is hereby amended by deleting the phrase “and except for the
Limited Guaranties” therefrom.

 

12.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “LIBOR Based
Rate” in its entirety and replacing it with the following:

 

“LIBOR Based Rate” means a rate of interest on the Libor Rate Loans equal to the
Adjusted LIBOR Rate plus the Applicable Margin.

 

13.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “LIBOR
Interest Period” in its entirety and replacing it with the following:

 

“LIBOR Interest Period” means a period of one month duration during which the
LIBOR Based Rate is applicable.

 

14.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Loan
Documents” in its entirety and replacing it with the following:

 

“Loan Documents” means this Agreement, the Note, the Guaranties, the Pledge
Agreements, and any other document executed or delivered pursuant to this
Agreement.

 

15.            Clause (ix) of the definition of the term “Permitted Investments”
in Section 1.01 of the Loan Agreement is hereby amended by deleting the sum
“$25,000,000” therefrom and replacing it with the sum “$37,500,000”.

 

16.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definitions of the terms “Total
Secured Value” and “Total Unsecured Value” in their entirety and replacing them
with the following:

 

“Total Secured Value” means the value of the Borrower’s, Guarantors’ and their
respective Subsidiaries’ Encumbered Properties (other than New Encumbered
Properties), calculated by capitalizing the Adjusted Net Operating Income
thereof at a rate of 8.00%, plus the value of the Borrower’s, Guarantors’ and
their respective Subsidiaries’ New Encumbered Properties, calculated at the
higher of (i) the capitalization of the Adjusted Net Operating Income thereof at
a rate 8.00% or (ii) the purchase price thereof, provided however that such
Encumbered Property must be improved and have a positive cash flow.

 



4

 

 

“Total Unsecured Value” means the value of the Borrower’s, Guarantors’ and their
respective Subsidiaries’ Unencumbered Properties (other than New Unencumbered
Properties), calculated by capitalizing the Adjusted Net Operating Income
thereof at a rate of 8.00%, plus the value of the Borrower’s, Guarantors’ and
their respective Subsidiaries’ New Unencumbered Properties, calculated at the
higher of (i) the capitalization of the Adjusted Net Operating income thereof at
a rate of 8.00% or (ii) the purchase price thereof, provided however that such
Unencumbered Property must be improved and have a positive cash flow.

 

17.            Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Unencumbered
Properties” in its entirety and replacing it with the following:

 

“Unencumbered Properties” shall mean a Property or Properties unencumbered by
any security interest, mortgage or any other Lien upon or charge against or
interest in the Property to secure payment of a debt or performance of an
obligation.

 

18.            Section 1.05 of the Loan Agreement is hereby amended by deleting
the phrase “and Section 5.04” therefrom.

 

19.            Section 2.07 (a) of the Loan Agreement is hereby amended by
substituting and replacing the words “March 31, 2015” with the words “December
31, 2018” in their place instead.

 

20.            Section 2.09 of the Loan Agreement is hereby deleted in its
entirety and is of no further force and effect.

 

21.            Section 2.11 of the Loan Agreement is hereby amended by deleting
the words “June 1” therefrom and replacing them with the words “January 1”.

 

22.            Sections 3.01(j) of the Loan Agreement is hereby amended by
deleting the phrase “including the opinion of Westerman Ball Ederer Miller &
Sharfstein, LLP, counsel for the Limited Guarantors” therefrom.

 

23.            Sections 3.01(l), (m) and (y) of the Loan Agreement are hereby
deleted in their entirety and are of no further force and effect.

 



5

 

 

24.            Section 4.01(t) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

(t) Solvency. The liability of each Guarantor as a result of the execution of
its respective Guaranty and the execution of this Agreement shall not cause the
liabilities (including contingent liabilities) of such Guarantor to exceed the
fair saleable value of their assets, except as may be limited by the terms of
their respective Guaranty.

 

25.            Section 4.01(u) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

(u) Financial or Other Advantage. Each Guarantor acknowledges that it has
derived or expects to derive a financial or other advantage from the Loans
obtained by the Borrower from Lender.

 

26.            Section 5.01(b)(vi) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

 

(vi) Certificate of No Default. (A) No later than thirty (30) days following the
end of each calendar quarter (such date of delivery with respect to each
calendar quarter, a “Compliance Certificate Delivery Date”), a certificate of
the President, Vice President or the Chief Financial Officer of the Borrower,
(1) certifying that to the best of their knowledge after due inquiry no Default
or Event of Default has occurred and is continuing, or if a Default or Event of
Default has occurred and is continuing, a statement as to the nature thereof and
the action which is proposed to be taken with respect thereto; and (2) with
computations demonstrating compliance with the covenants contained in Section
5.03 in form and substance similar to Exhibit E; and (B) simultaneous with the
delivery of the financial statements referred to in Section 5.01(b)(i) and (ii),
a certificate of the President, Vice President or the Chief Financial Officer of
the Borrower, either (1) certifying that there are no changes to the most recent
certificate delivered in accordance with clause (A) of this Section 5.01(b)(vi)
or (2) if any changes have occurred, a new certificate (x) setting forth the
changes to the most recent certificate delivered in accordance with clause (A)
of this Section 5.01(b)(vi) and (y) certifying that there are are no other
changes to such prior certificate other than those specified in such new
certificate.

 

27.            Section 5.01(b)(vii) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

 

(vii) Borrowing Base Certificate. As soon as available, and in any event not
later than the date Borrower delivers a copy of its 10-Q report and related
information for each fiscal quarter in accordance with Section 5.01(b)(ii)
above, with each Loan request in accordance with Section 2.06 and with each
mandatory prepayment set forth in Section 2.07(c), a Borrowing Base Certificate
in the form attached as Exhibit F.

 



6

 

 

28.          Section 5.01(b)(xiv) of the Loan Agreement is hereby amended by
deleting the phrase “and Section 5.04” therefrom.

 

29.          Section 5.01(m)(i) of the Loan Agreement is hereby deleted in its
entirety and and replaced with the following:

 

(i)           Cause any Subsidiary of the Borrower owning Unencumbered
Properties to become a Guarantor of all obligations of the Borrower to the
Lender, whether incurred under this Agreement or otherwise and such new
Guarantor shall deliver an executed guaranty to the Lender, in form and
substance satisfactory to the Lender, within three (3) Business Days after the
later of (i) the date of formation of such new Subsidiary; (ii) the acquisition
of an Unencumbered Property; or (iii) the date an Encumbered Property becomes an
Unencumbered Property.

 

30.          Section 5.01(q) of the Loan Agreement is hereby deleted in its
entirety and is of no further force and effect.

 

31.          Section 5.01(t) of the Loan Agreement is hereby deleted in its
entirety and is of no further force and effect.

 

32.          Section 5.03(g) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

(g) Cash Position. Borrower will maintain average outstanding collected deposit
balances of not less than $3,000,000, to be tested quarterly.

 

33.          Section 5.04 of the Loan Agreement is hereby deleted in its
entirety and is of no further force and effect.

 

34.          Section 6.01(f) of the Loan Agreement is hereby deleted in its
entirety and is of no further force and effect.

 

35.          Schedule 2.09 to the Loan Agreement is hereby deleted in its
entirety and is of no further force and effect.

 

36.          Exhibit C to the Loan Agreement is hereby deleted in its entirety
and is of no further force and effect.

 

37.          The effectiveness of this Fourth Amendment shall be expressly
subject to receipt by Lender of the following items:

 

(a)a fully executed Fourth Amendment;

 



7

 

 

(b)payment of all costs and expenses incurred by Lender;

 

(c)payment to Lender of the commitment fee in the amounts set forth on Schedule
1 attached hereto, which the Borrower and Guarantors acknowledge was earned by
Lender in connection with this Fourth Amendment;

 

(d)payment to Lender’s counsel for fees and expenses in connection with the
preparation, negotiation and execution of this Fourth Amendment; and

 

(e)such other agreements and instruments as Lender reasonably deems necessary to
carry out the terms and provisions of this Fourth Amendment.

 

38.          All terms and conditions of the Loan Documents, except as modified
by this agreement are hereby affirmed and ratified.

 

39.          Borrower hereby represents and warrants that:

 

(a)Except as set forth on the attached schedules, any and all of the
representations, warranties and schedules contained in the Loan Agreement or any
of the other Loan Documents are true and correct in all material respects on and
as of the date hereof as though made on and as of such date;

 

(b)Except as otherwise expressly disclosed to Lender in writing by Borrower, no
event has occurred and is continuing which constitutes an Event of Default under
the Loan Agreement or under any of the other Loan Documents or which upon the
giving of notice or the lapse of time or both would constitute an Event of
Default;

 

(c)As of the date hereof, it is legally, validly and enforceably indebted to VNB
under its Revolving Credit Note in the principal amount of $3,533,335.00, to M&T
under its Revolving Credit Note in the principal amount of 6,183,335.00, to
Leumi under its Revolving Credit Note in the principal amount of $1,766.665.00,
and to IDB under its Revolving Credit Note in the principal amount of
$1,766.665.00, all of which amounts are due without offset, claim, defense,
counterclaim or right of recoupment; and

 

(d)Borrower and each Guarantor hereby release and discharge Lender from all
claims or liabilities in any way arising from or in any way connected with the
Loan Agreement or the Loan Documents to the extent arising through the date of
execution hereof.

 

40.          This Fourth Amendment shall be governed and construed in accordance
with the laws of the State of New York.

 



8

 

 

41.            No modification or waiver of or with respect to any provisions of
this Fourth Amendment and all other agreements, instruments and documents
delivered pursuant hereto or thereto, nor consent to any departure by Lender
from any of the terms or conditions thereof, shall in any event be effective
unless it shall be in writing and executed in accordance with the provisions of
the Loan Agreement, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No consent to or
demand on the Borrower or any Guarantor in any case shall, of itself, entitle
it, him or her to any other or further notice or demand in similar or other
circumstances.

 

42.            The provisions of this Fourth Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in the Fourth Amendment in any jurisdiction.

 

43.            This Fourth Amendment may be executed in counterparts each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
by fax or other electronic transmission (including a .pdf e-mail transmission)
of an executed counterpart of a signature page to this Fourth Amendment shall be
effective as delivery of an original executed counterpart of this Fourth
Amendment.

 

44.            This Fourth Amendment shall be binding upon and inure to the
benefit of the Borrower and its successors and to the benefit of Lender and its
successors and assigns. The rights and obligations of the Borrower under this
Fourth Amendment shall not be assigned or delegated without the prior written
consent of Lender, and any purported assignment or delegation without such
consent shall be void.

 

[Signature pages to follow.]

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 



  BORROWER:       ONE LIBERTY PROPERTIES, INC.         By:       David W.
Kalish, Senior Vice President –     Chief Financial Officer         GUARANTORS:
        OLP BATAVIA, INC.         By:       David W. Kalish, Senior Vice
President –     Chief Financial Officer         OLP BOLING BROOK LLC   By: One
Liberty Properties, Inc., its sole member         By:     David W. Kalish,
Senior Vice President –     Chief Financial Officer         OLP CARY LLC   By:
OLP-OD LLC, its sole member   By: One Liberty Properties, Inc., its sole member
        By:     David W. Kalish, Senior Vice President –     Chief Financial
Officer

 

[Signatures Continue on Following Page]

 



10

 



 



  OLP CHICAGO LLC   By: OLP-OD LLC, its sole member   By: One Liberty
Properties, Inc., its sole member         By:       David W. Kalish, Senior Vice
President –     Chief Financial Officer         OLP COLUMBUS, INC.         By:  
    David W. Kalish, Senior Vice President –     Chief Financial Officer        
OLP EUGENE LLC   By: OLP-OD LLC, its sole member   By: One Liberty Properties,
Inc., its sole member         By:       David W. Kalish, Senior Vice President –
    Chief Financial Officer         OLP EL PASO I L.P.   By: OLP El Paso, Inc.,
its general partner         By:       David W. Kalish, Senior Vice President –  
  Chief Financial Officer

 

[Signatures Continue on Following Page]

 



11

 

 



  OLP FARMINGTON AVENUE CT LLC   By: One Liberty Properties, Inc., its sole
member         By:       David W. Kalish, Senior Vice President –     Chief
Financial Officer         OLP HOUSTON GUITARS LLC   By: One Liberty Properties,
Inc., its sole member         By:       David W. Kalish, Senior Vice President –
    Chief Financial Officer         OLP HIGHLANDS RANCH LLC   By: One Liberty
Properties, Inc., its sole member         By:       David W. Kalish, Senior Vice
President –     Chief Financial Officer         OLP KENNESAW LLC   By: OLP-OD
LLC, its sole member   By: One Liberty Properties, Inc., its sole member        
By:       David W. Kalish, Senior Vice President –     Chief Financial Officer

 

[Signatures Continue on Following Page]

 



12

 

 



  OLP LAKE CHARLES, LLC   By: One Liberty Properties, Inc., its sole member    
    By:       David W. Kalish, Senior Vice President –     Chief Financial
Officer               OLP LAWRENCE LLC   By: One Liberty Properties, Inc., its
sole member         By:       David W. Kalish, Senior Vice President –     Chief
Financial Officer         OLP MONROEVILLE L.P.   By: OLP PA Monroeville LLC,
general partner   By: One Liberty Properties, Inc., its sole member         By:
      David W. Kalish, Senior Vice President –     Chief Financial Officer      
  OLP NAPLES LLC   By: One Liberty Properties, Inc., its sole member         By:
      David W. Kalish, Senior Vice President –     Chief Financial Officer      
  OLP NEW HOPE LLC   By: One Liberty Properties, Inc., its sole member        
By:       David W. Kalish, Senior Vice President –     Chief Financial Officer



 

[Signatures Continue on Following Page]

 



13

 

 



  OLP NEW HYDE PARK, INC.         By:       David W. Kalish, Senior Vice
President –     Chief Financial Officer         OLP ONALASKA LLC   By: One
Liberty Properties, Inc., its sole member         By:       David W. Kalish,
Senior Vice President –     Chief Financial Officer         OLP PALM BEACH, INC.
        By:       David W. Kalish, Senior Vice President –     Chief Financial
Officer         OLP PINELLAS PARK LLC   By: One Liberty Properties, Inc., its
sole member         By:       David W. Kalish, Senior Vice President –     Chief
Financial Officer         OLP SOUTH HIGHWAY HOUSTON, INC.         By:      
David W. Kalish, Senior Vice President –     Chief Financial Officer



 

[Signatures Continue on Following Page]

 



14

 

 



  OLP SUNLAND PARK DRIVE LLC   By: OLP-OD LLC, its sole member   By: One Liberty
Properties, Inc., its sole member         By:       David W. Kalish, Senior Vice
President –     Chief Financial Officer         OLP TEXAS, INC.         By:    
  David W. Kalish, Senior Vice President –     Chief Financial Officer        
OLP TLC KILLEEN LLC   By: One Liberty Properties, Inc., its sole member        
By:       David W. Kalish, Senior Vice President –     Chief Financial Officer

 

[Signatures Continue on Following Page]

 



15

 

 



  LENDERS:         VNB NEW YORK LLC, successor by merger to
VNB New York Corp.         By:       Name:  Andrew Baron   Title:    First Vice
President

 

[Signatures Continue on Following Page]

 



16

 

 



  BANK LEUMI USA         By:       Name:  Cynthia C. Wilbur     Title:    Vice
President



 

[Signatures Continue on Following Page]

 



17

 

 



  ISRAEL DISCOUNT BANK OF NEW YORK         By:       Name: Marc G. Cooper    
Title:   First Vice President         By:       Name: Jeff Marcus     Title:
  Vice President

 

[Signatures Continue on Following Page]

 



18

 

 



  MANUFACTURERS AND TRADERS   TRUST COMPANY         By:       Name:  Jonathan S.
Tolpin     Title:    Administrative Vice President



 



19

 

 

SCHEDULE 1

 

COMMITMENT FEE

 

VNB NEW YORK CORP. $150,000.00 BANK LEUMI USA $75,000.00 ISRAEL DISCOUNT BANK OF
NEW YORK $75,000.00 MANUFACTURERS AND TRADERS TRUST COMPANY $262,500.00

 

 

20

 



